           Case 1:19-cv-02117-TJK Document 54 Filed 10/03/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CAPITAL AREA IMMIGRANTS’ RIGHTS
 COALITION, et al.,

                            Plaintiffs,

 v.
                                                           Civil Action No. 1:19-cv-02117-TJK
 DONALD J. TRUMP, in his official capacity
 as President of the United States, et al.,

                            Defendants.



 I.A., et al.,

                            Plaintiffs,

 v.
                                                           Civil Action No. 1:19-cv-02530
 WILLIAM BARR, in his official capacity as
 Attorney General of the United States, et al.,

                            Defendants.



                       NOTICE OF CORRECTION AND MOOTNESS

        Defendants hereby notify the Court that Plaintiff Y.D. in I.A. v. Barr, 19-cv-2530, is no

longer subject to a final order of expedited removal, because she has been issued a notice to appear

for proceedings under 8 U.S.C. § 1229a. See Ex. A, Notice to Appear. Accordingly, Plaintiff Y.D.

is no longer subject to an executable order of removal, and her request for a stay of removal

pending before this Court is now moot. See ECF No. 27.

        Because government counsel was not informed of the issuance of the Notice to Appear

until after the filing of its Consolidated Statement of Undisputed Material Facts in CAIR v. Trump,
          Case 1:19-cv-02117-TJK Document 54 Filed 10/03/19 Page 2 of 4



19-0cv-2117 or I.A. v. Barr, 19-cv-2530, paragraph 21 in that document is not complete.

Accordingly, Defendants will submit a corrected statement of facts reflecting this development

simultaneous with this filing. That document will correct paragraph 21 to read as follows:

       Y.D.: On August 26, the Elizabeth Immigration Court received the Notice of Referral for

       Credible Fear Review for Y.D. Burgus Decl. ¶ 67. On September 4, Y.D. appeared with

       counsel for the credible fear review hearing. Id. ¶ 69. The immigration judge affirmed the

       decision of the asylum officer. Id. However, on September 27, 2019, USCIS reconsidered

       Y.D.’s case and determined that she had established a reasonable possibility of persecution.

       Accordingly, she was issued a Notice to Appear, is no longer subject to an order of

       expedited removal, and is now subject to removal proceedings under 8 U.S.C. § 1229a. See

       Notice of Correction and Mootness, Ex. A.

All other portions of the statement remain identical to that previously filed.

//

//
         Case 1:19-cv-02117-TJK Document 54 Filed 10/03/19 Page 3 of 4



                                    Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    SCOTT G. STEWART
                                    Deputy Assistant Attorney General

                                    WILLIAM C. PEACHEY
                                    Director

                                    s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    U.S. Department of Justice, Civil Division
                                    Office of Immigration Litigation
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, DC 20044
                                    Tel: (202) 306-4293
                                    Email: Erez.R.Reuveni@usdoj.gov

                                    LAUREN C. BINGHAM
                                    PATRICK GLEN
                                    Senior Litigation Counsel

Dated: October 3, 2019              Attorneys for Defendants
         Case 1:19-cv-02117-TJK Document 54 Filed 10/03/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2019, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                             By: /s/ Erez Reuveni
                                             EREZ REUVENI
Case 1:19-cv-02117-TJK Document 54-1 Filed 10/03/19 Page 1 of 2
Case 1:19-cv-02117-TJK Document 54-1 Filed 10/03/19 Page 2 of 2
